Title: To George Washington from William Washington, 6 January 1794
From: Washington, William
To: Washington, George


          
            Sir
            Sandy-Hill [S.C.] Jany 6th 1794
          
          Some time in April last I had the honor of addressing a Letter to you giving a
            particular account of the situation of Royal Gift, together with Mr
            Freazer’s account of his covering, which left a balance in your favor, of six hundred
            & seventy eight Dollars & 64/100, after deducting James Allen’s charge, which
            was enclos’d in a Bill drawn by Prestman & Calhoun of Charleston upon Wm Bell of
              Philadelphia. Some weeks thereafter I forwarded a duplicate
            with the second Bill: as I have not receiv’d an answer to either of those Letters it
            leaves me in doubt whether both have not miscarried. In the
            Letters to which I have alluded I inform’d you that Royal Gift had been affected with a
            stiffness in his joints & a periodical lameness ever since his arrival in this
            Country which I believed to be the effects of his Journey, & am now sorry to add
            that his situation at present is not better & am apprehensive that it never will.
            Upon minute enquiry I have only been informed of two Foals which were produced from
            forty odd Mares & Jennies which were sent to him the Season before last. Under these
            circumstances I thought it prudent to lower the Terms of covering, but it did not answer
            the desired effect, only fifteen or sixteen Mares & Jennies were sent to him, all
            the property of those Gentlemen who had been disappointed the Season before. The Money has not yet been paid & I now submit to you the propriety
            of demanding it except for those which shall eventually prove in foal.
          If you think proper to let Royal-Gift remain in this Country I shall with pleasure take
            charge of him & consult your interest in the management of him, but am confident
            that it will be useless to advertise him for covering again in this Country, even at a
            very reduced price unless a great alteration takes place in his situation. If you think
            proper to have him sent to Virginia he must be conveyed by Water as I am certain that he
            cannot travel thither by land. I am Sir with the greatest
            Respect & Regard Yr Very Obedt Serv.
          
            W. Washington
          
        